Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on July 22nd, 2022.  Claims 1 to 11 and 13 to 20 are pending and examined below.

Response to Arguments
Applicant’s arguments, filed July 22nd, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of 1, 11, 13, and 17 have been withdrawn.
Applicant’s arguments, filed July 22nd, 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of claims 1 to 20 have been withdrawn.
Applicant’s arguments, filed July 22nd, 2022, with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1 to 20 has been withdrawn.


Allowable Subject Matter
Claims 1 to 20 are allowed.  The following is an examiner’s statement of reasons for allowance: The precise “determining” step in the independent claims is not taught by the prior art, specifically the precise details of the second “identifying” substep with the condition of the “deeming” substep.  For example:
Broadbent et al. (US 20100103040 A1) teaches uses image processing of signs to help locate a vehicle, but the method described makes use of neither summed distances nor physical directions (angles, etc.) as claimed in the application.
Winkler et al. (US 20110112756 A1) teaches uses image processing of signs to help locate a vehicle, and the method does teach the use of directional information, but the method does not make use of summed distances or similar concepts as claimed in the second “identifying” substep.
Takahashi (US 9651393 B2) teaches a method to determine the relative positions of signs to aid a driver, but it does not teach in particular absolute position determination for the vehicle itself, though it does teach relative position determination in a frame of reference originating at a selected sign.
Tateishi et al. (US 20170350712 A1) teaches uses signs as waypoints for vehicle position determination, but it makes use of the location of the signs and not the content of the signs.
Tsushima et al. (US 10061994 B2) teaches using both the directions and distances on signs for vehicle position determination, but it does not teach uses summed distances in the context of some set of edges and nodes as claimed in the application.
It is further noted that the broadest reasonable interpretation of the term/concept “radio map” set forth in the last limitation of the independent claims has been interpreted to include the explanations set forth of this concept in Sections [0086], [0089], [0091] and [0095] of the Applicant’s own instant specification.  In particular, the last two sentences in section [0095] is the basic definition of how a device is located via radio mapping in this invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667